Citation Nr: 0528734	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a nervous 
disorder.  


REPRESENTATION

Veteran represented by:	Travis Myles, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  

INTRODUCTION

The veteran had active service from September 1964 to June 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  This decision denied 
the veteran's attempt to reopen a service connection claim 
for a nervous disorder, originally denied in April 1978.        

The veteran filed claims to reopen this claim in May 1981 and 
in February 1992.  The RO denied each of these claims.  

The veteran again attempted to reopen his claim in July 1998.  
It appears from the record that the RO did not respond to 
this claim.  Nevertheless, in August 2002, the veteran again 
filed a claim to reopen his service connection claim.  The 
record shows that the RO responded to this claim by denying 
it in the decision now on appeal.  


FINDING OF FACT

The veteran has submitted new but not material evidence.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001) (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking to reopen a previously denied claim.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
issue, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of the rating 
decision issued in January 2003, the Statement of the Case 
issued in October 2003, and the letter from the RO issued in 
September 2002.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its September 2002 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter stated that the veteran should forward 
evidence to the RO, or tell the RO about "any additional 
information or evidence" that pertained to his case which 
the RO should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(veteran should be notified that he should submit 
any pertinent evidence in his possession).  And this letter 
was provided to the veteran before the RO denied his claim in 
January 2003.  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
and the notification letter provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained VA and service medical records relevant to this 
appeal.  The veteran was also afforded VA compensation 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Veteran's Claim

A.	Background 

The veteran's enlistment Report of Medical Examination, dated 
in June 1964, is negative for information related to 
complaints, diagnoses, or treatment for psychiatric 
disorders.  

Three service medical records reference anxiety issues, 
however.  In October 1965, a navy psychiatrist diagnosed the 
veteran with "situational anxiety-mild."  The physician's 
report indicates that acute anxiety surrounding the veteran's 
overseas transfer, and his dissatisfaction with his role as a 
truck driver, formed the basis of the diagnosis.  Another 
service medical record, dated in July 1967, also addressed 
the veteran's psychiatric state.  The record shows that the 
veteran's commanding officer referred the veteran to the base 
psychiatrist.  The commanding officer wanted inquiry into the 
veteran's lack of confidence and inclination to avoid duties 
involving command over others.  The commanding officer noted 
the history of physical and mental instability with the 
veteran, and with his family.  And the commanding officer 
noted the veteran's mother's recent nervous breakdown, and 
his uncle's recent suicide attempt.  

In a clinical record dated in July 1967, the examining 
psychiatrist noted difficulties the veteran was having with 
his mother, and her overdependence on him.  But the examiner 
found the veteran well oriented, without evidence of anxiety, 
depression, psychosis, and neurosis, and "without any 
significant psychiatric abnormalities whatsoever[.]"  

The veteran's separation Report of Medical Examination, dated 
in June 1968, is negative for information related to 
complaints, diagnoses, or treatment for psychiatric 
disorders.  An undated "replacement" Report of Medical 
History is likewise negative for such disorders.  

The record shows that, in June 1969, the veteran filed 
service connection claims for disorders not relevant to this 
matter.  Nevertheless, subsequent VA medical examination in 
March 1970 found the veteran's "nervous system" (to include 
his psychiatric condition) "grossly normal[.]"

The record shows that the veteran, in February 1978, filed a 
service connection claim for "emotional problem.  1970."  
The RO denied the veteran's claim in April 1978.  In addition 
to the service medical records already of record, the 
relevant medical evidence at that time - a medical evaluation 
report dated in February 1978 - showed the veteran with poor 
impulse control, a loss of reality, and a thought disorder.  

The veteran attempted to reopen his claim in May 1981.  The 
RO denied this attempt in October 1981.  The new evidence of 
record at that time showed that the veteran had been treated 
at a VA hospital on an inpatient basis for alcohol and drug 
abuse and for paranoid schizophrenia.  

The veteran again attempted to reopen his claim in February 
1992.  The RO again denied his claim in April 1992.  The new 
medical evidence of record at that time showed that the 
veteran had again been treated for alcohol and drug abuse and 
for paranoid schizophrenia at a VA institution in the early 
1990s.        

The current claim on appeal, filed in July 1998, was the 
veteran's third claim to reopen his service connection claim 
for a nervous disorder.  The new evidence of record from then 
until the present shows that, throughout the 1990s, VA had 
treated the veteran for his psychiatric disorders, and his 
drug addiction and alcoholism.  New evidence also came in the 
form of two VA compensation examination reports dated in 
August 1996 and April 2004.  The August 1996 report 
summarized the veteran's diagnoses of drug and alcohol abuse 
and schizophrenia.  The April 2004 report did likewise.  This 
latter report also concluded that, based on a review of the 
record (to include service medical records), the evidence 
indicated that the veteran's thought disorder was not 
developed in service.  

The veteran appeared before a Board hearing in September 
2005.  The veteran stated that, one month prior to discharge 
from service, a physician diagnosed him as schizophrenic.  He 
stated that the physician conceded that he was not a 
psychiatrist, and that the veteran should consult with one.  
The veteran also stated that the physician recommended that 
he say nothing of his disorder, as the veteran was near his 
discharge date.  The veteran testified that the physician 
encouraged silence because the veteran should not mar his 
record with such information.  

The veteran also testified that he experienced auditory 
hallucinations while in service.  He stated that he began 
treatment for his psychiatric disorder one year following 
discharge from service.  He stated that two physicians 
treated him in Philadelphia, Pennsylvania.  

The record contains no medical evidence showing an in-service 
diagnosis of a psychiatric disorder or showing post-service 
private medical treatment.  



B.	Laws and Regulations

The claim currently on appeal was filed in July 1998.  Prior 
to this claim, the veteran attempted to reopen his claim in 
February 1992.  The RO denied this claim in April 1992.  The 
veteran did not file a notice of disagreement with this 
decision.  The veteran did not later perfect an appeal to the 
Board via the filing of a VA Form 9 substantive appeal 
either.  Accordingly, the RO's April 1992 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2005).  As such, the Board, before addressing the 
merits of the veteran's claim, must first determine whether 
new and material evidence has been submitted to warrant the 
reopening of the veteran's claim to VA benefits.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

C.	Analysis

The Board must now determine whether the RO correctly decided 
in its January 2003 rating decision that sufficient evidence 
had not been submitted to reopen the veteran's claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  
  
In support of the attempt to reopen the veteran's service 
connection claim - the veteran submitted evidence dated in 
the 1990s showing VA medical treatment for drug and alcohol 
abuse and for paranoid schizophrenia; the veteran testified 
at his Board hearing that, while on active duty, a physician 
diagnosed him as schizophrenic; the veteran testified that 
two private physicians treated him for a psychiatric disorder 
soon after service; and the record now contains two VA 
compensation and pension examinations, dated in August 1996 
and April 2004.  This is new information associated with the 
claims folder since the last final rating decision in April 
1992.  Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the new 
information is not material.  Considered in light of previous 
information of record, the newly submitted evidence is not 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The new evidence is not competent medical evidence showing 
that the veteran incurred a psychiatric disorder in service.  
And it is not competent medical evidence connecting such an 
in-service disorder to the veteran's current psychiatric 
disorder.  See 38 U.S.C.A. § 1110 (2002), C.F.R. § 3.303 
(2005); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Rather, the new evidence is either mere cumulative evidence 
showing that the veteran has a psychiatric disorder, or is 
lay evidence unsupported by competent medical evidence.  

First, the evidence of the veteran's psychiatric disorder has 
been available since February 1978, and since the RO's last 
decision on this matter, in April 1992.  In fact, in its 
April 1992 decision, the RO relied on a VA hospital report 
summary demonstrating that the veteran had paranoid 
schizophrenia and substance abuse disorders.  In sum, the 
competent new evidence submitted since the April 1992 rating 
decision is cumulative with previous competent evidence of 
record.  It merely shows that the veteran has a psychiatric 
disorder.  Hodge, 155  F.3d at 1363.  It is therefore not 
"so significant" that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1356.    
  
Second, the Board construes the veteran's statements with 
regard to diagnosis as unsupported lay evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, the Board closely reviewed the veteran's claim that a 
physician diagnosed him as schizophrenic while on active 
duty.  And the Board closely reviewed the veteran's claim 
that he received private psychiatric treatment soon after 
service.  These are clearly new statements in the record 
since April 1992.  But the Board does not attach materiality 
to them.  Simply put, the veteran has not supported the 
assertions with competent medical evidence such as records or 
statements from the physicians involved.  Id.  As such, the 
requisite burden in this matter has not been met.  See 38 
C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     





ORDER

In the absence of new and material evidence, the RO's April 
1992 rating decision denying the veteran's claim is final, 
and the appeal is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


